UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CERTAIN INTERESTED
UNDERWRITERS AT LLOYD’S
LONDON a/s/o SQUISHABLE.COM INC.,
                                                               ORDER
                          Plaintiff,
                                                          19 Civ. 9783 (PGG)
            - against -

FLEXPORT INTERNATIONAL LLC,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference scheduled for April 9, 2020 is hereby adjourned to May 22, 2020

at 10:15 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.


Dated: New York, New York
       March 24, 2020
